Exhibit 10.1(a)

CABOT OIL & GAS CORPORATION

CHANGE IN CONTROL AGREEMENT

Confirmation that Certain Benefits no Longer Apply

WHEREAS, Cabot Oil & Gas Corporation, a Delaware corporation (the “Company”),
and Dan O. Dinges, Scott C. Schroeder, Lisa A. Machesney, Abraham D. Garza,
Jeffrey W. Hutton, Robert G. Drake, Phil Stalnaker, Matt Reid and Todd Roemer
(“Executives”) each entered into an agreement (the “Change in Control
Agreement”) providing that the Company will pay certain benefits in the event of
a change in control of the Company, as described in the Change in Control
Agreement; and

WHEREAS, the Company and each Executive previously entered into an individual
letter agreement (the “SERP Agreement”) providing that the Company will pay
certain supplemental benefits to such Executives, as described in the SERP
Agreement; and

WHEREAS, effective as of December 9, 2010, the Company entered into an agreement
(the “Agreement Concerning SERP”) with each Executive pursuant to which each
Executive (i) acknowledged the Company’s right to terminate and liquidate the
SERP Agreements and (ii) agreed that, in the event of the termination of the
SERP Agreement, Section 1(p)(IV) of the Change in Control Agreement would no
longer be effective without further action by the Executives; and

WHEREAS, effective as of October 26, 2010, the Company terminated the SERP
Agreements.

NOW, THEREFORE, as of October 26, 2010, Section 1(p)(IV) of the Change in
Control Agreement has no force of effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this confirmation to be executed by
its duly authorized officer this 9 day of December, 2010, but effective as of
October 26, 2010.

 

CABOT OIL & GAS CORPORATION By:   /s/ Abraham D. Garza   Name: Abraham D. Garza
  Title: V. P. Human Resources

 

2